Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The contentions submitted 12/13/2021 are correct. The paint rollers such as Cromwell and Heintzelman all disclose a cloth or fabric cover on the roller exterior for applying paint, including the ones with a perforated roller such as Leland and Fernandez, and thereby do not teach the multiple holes that extend completely through the wall of the roller as contended. Cromwell, Steiner and Heintzelman all disclose the rollers to be suspended in a container of liquid and do not appear to be concerned with any specific gap, such as the 1 -7 mm. as claimed and contended. Judson discloses the roller to be in contact with the outlet washer 19 and thereby does not teach the use of a gap. It is noted that Arvidson show the roller to be suspended low in the container, but does not disclose a cylindrical roller since the roller has a depression at 11a and flutes 21 specific for the disclosed purpose of buttering corn, and the base member floor is not arcuate wherein Arvidson does not disclose the claimed relationship between the outer surface of the roller member with its axis and the curvature of the arcuate bottom of the base member as called for in the last 4 lines of claim 1, lines 6-9 and the last 5 lines of claim 9, and the last 7 lines of claim 17, with the roller member and base floor having a gap of 1 to 7 mm. as claimed. Arvidson also teaches the use of flutes for corn and does not teach multiple holes as claimed. Bedford also does not disclose a walled base member with an arcuate or curved floor that extends radially with respect to the roller because Bedford has a plurality of rollers in the base member wherein no one roller has the claimed configuration of being surrounded by walls and a floor with a relationship between the roller and the curvature of the floor including the gap of 1-7 mm. as claimed. 
Applicant’s arguments, as noted above, filed 12/13/2021, with respect to the art used in prior rejections have been fully considered and are persuasive. The rejections of 12/13/2021 and 02/12/2021 have been withdrawn. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach roller spreading device for spreading a butter substance over a food product which includes a base member holding the butter substance for melting therein, with the base member extending with an internal surface defining a front wall, a rear wall, opposed first and second upstanding walls with aligned, centered axle mounts, and a lower floor surface extending with an arcuate structure so as to extend radially from a lower most portion of the arcuate structure, the arcuate structure extending radially outward and upward with a curvature directly from the lower most portion toward the front wall and the rear wall; and a roller member having a wall with an outer surface extending radially relative to an axis defined by the roller member, the roller member including ends of an axle in the axle mounts so that the outer surface of the roller member rotates adjacently alongside the arcuate structure of the lower floor surface and the arcuate structure extends radially with the curvature relative to the axis of the roller member and the outer surface of the roller member as claimed wherein the device further includes a gap defined between the outer surface of the roller member and the lower surface of the base member is within a range between about 1 mm and about 7 mm. with the roller wall including multiple holes defined therein such that the holes each extend completely through the wall so that the multiple holes are sized and configured to capture the butter substance therealong as claimed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Leland and Fernandez teach the use of perforated rollers. Pollack teaches a cosmetic skin roller with a gap of 2-5 mm. between the roller and the liquid cosmetic container. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754